Case 1:19-ap-01012           Doc 122      Filed 02/24/21 Entered 02/24/21 14:15:32              Desc Main
                                         Document      Page 1 of 1
          8QLWHG 6WDWHV %DQNUXSWF\ &RXUW 'LVWULFW RI 5KRGH ,VODQG
                             3URFHHGLQJ 0HPRUDQGXP  2UGHU RI &RXUW

          Amitrano v. Petrillo
 ,Q 5H                                                       &DVH 1XPEHU 1:19-ap-01012 &K

 MOVANT/APPLICANT/PARTIES:
Order to Show Cause Why Adversary Proceeding Should Not Be Dismissed (Doc. #117)



 OUTCOME:

 BB *UDQWHG      BB 'HQLHG       BB $SSURYHG   BB 6XVWDLQHG
 BB 0RRW        BB 'HQLHG ZLWKRXW SUHMXGLFH     BB :LWKGUDZQ LQ RSHQ FRXUW    BB 2YHUUXOHG
 BB 26& (QIRUFHG  5HOHDVHG
 BB &RQWLQXHG WR BBBBBBBBBBBBBBBBBBBBBBBB )RU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 BB )RUPDO RUGHU  VWLSXODWLRQ WR EH VXEPLWWHG E\ BBBBBBBBBBBBBBBBBBBB 'DWH GXH BBBBBBBBBBB
 BB )LQGLQJV DQG FRQFOXVLRQV GLFWDWHG DW WKH FORVH RI KHDULQJ LQFRUSRUDWHG E\ UHIHUHQFH
 BBBBBBB 7DNHQ XQGHU DGYLVHPHQW %ULHI V GXH BBBBBBBBBBBBBBBBB )URP BBBBBBBBBBBBBBBBBB
                                     5HVSRQVH GXH BBBBBBBBBBBBBBBBB )URP BBBBBBBBBBBBBBBBBB
 BB )HH V DOORZHG LQ WKH DPRXQW RI  BBBBBBBBBBBBBBBBBBBBB ([SHQVHV RI  BBBBBBBBBBBBBBB
 BB 1R DSSHDUDQFH  UHVSRQVH E\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   ✔ '(&,6,21 6(7 287 025( )8//< %< &2857 $6 )2//2:6
 BBBBBBB
After hearing held on the Order to Show Cause on February 24, 2021, with the plaintiff and
counsel for the defendant present, and for the reasons stated on the record, this adversary
proceeding is dismissed without prejudice.




                                                   ,7 ,6 62 25'(5('

                                                                                     2/24/21
                                                                             'DWHG BBBBBBBBB

                                                   'LDQH )LQNOH 86 %DQNUXSWF\ -XGJH
